                    Case 5:14-cv-00650-F Document 407 Filed 02/18/20 Page 1 of 2



                                                    CIVIL TRIAL

CASE NO.       CIV-14-650      -F CIVIL                                                 DATE      2-18-2020
STYLE            Hetronic International, Inc.              v.     Hetronic Germany GmbH, et al.

PROCEEDINGS:          FURTHER JURY TRIAL
COMMENCED          9:30               ENDED      12:15
                                                                  TOTAL TIME:      6    Hrs.    45     Mins.
COMMENCED          1:15               ENDED       5:15
JUDGE Stephen P. Friot                DEPUTY CLERK Lori Gray                REPORTER TRACY THOMPSON
PLF COUNSEL               Sam Fulkerson, Debbie Berman, Wade Thomson
DFT COUNSEL               Geren Steiner, Anton Rupert

ENTER:

Plf continues case in chief with testimony of witnesses.
Plf's exhibits admitted: 76, 77, 82, 126, 162, 317, 332, 333, 335, 336, 340, 341, 342, 351, 359, 367, 718-723, 725-
728, 730-735, 737, 75, 81, 124, 125, 347, 127, 182, 206, 255, 327, 369, 373-377, 379, 380, 391, 220, 445, 446, 447,
450, 451, 456, 461, 462, 464.

Court adjourns to 2-19-2020 at 9:00 AM.
                  Case 5:14-cv-00650-F Document 407 Filed 02/18/20 Page 2 of 2



CASE NO. CIV-14-650-F      DEPUTY Lori Gray   JUDGE Stephen P. Friot   DATE   2-18-2020



      WITNESSES FOR PLAINTIFF                             WITNESSES FOR DEFENDANT


1.      Evelyn Mayrbock (video depo)                1.

2.      Daniela Hammerer (video depo)               2.

3.      Eva Olipitz (video depo)                    3.
